Case 2:88-bk-10553-ER               Doc 81 Filed 03/25/20 Entered 03/25/20 13:23:19                            Desc
                                     Main Document Page 1 of 3




                                                                                    FILED & ENTERED

                                                                                           MAR 25 2020

                                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                      Central District of California
                                                                                      BY gonzalez DEPUTY CLERK




                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION


In re:       John Thymes and Shirley Thymes,                Case No.: 2:88-bk-10553-ER
             Debtors.                                       Chapter: 7
                                                            MEMORANDUM OF DECISION
                                                            DENYING MOTION FOR
                                                            RECONSIDERATION
                                                            [RELATES TO DOC. NOS. 79–80]

                                                            [No hearing required pursuant to Federal Rule
                                                            of Civil Procedure 78(b) and Local Bankruptcy
                                                            Rule 9013-1(j)(3)]

    John and Shirley Thymes (the “Debtors”) move for reconsideration (the “Motion for
Reconsideration”)1 of the Memorandum of Decision Denying Motions to Vacate Dismissal,
Vacate State Court Judgment, and Consolidate Cases (the “Memorandum of Decision”)2 and the
accompanying Order Denying Motions to Vacate Dismissal, Vacate State Court Judgment, and
Consolidate Cases (the “Order”).3 Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),4 the Court
finds the Motion for Reconsideration to be suitable for disposition without oral argument. For the
reasons set forth below, the Motion for Reconsideration is DENIED.5

1
  Doc. Nos. 79–80.
2
  Doc. No. 74.
3
  Doc. No. 75.
4
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
5
  The Hon. Richard M. Neiter presided over this case between April 3, 2015 and September 7, 2016. The case was
reassigned to the undersigned Judge on September 8, 2016. Doc. No. 62.
Case 2:88-bk-10553-ER            Doc 81 Filed 03/25/20 Entered 03/25/20 13:23:19                       Desc
                                  Main Document Page 2 of 3



I. Background6
    The Memorandum of Decision and Order denied three motions filed by the Debtors
(collectively, the “Motions”), which were captioned Motion to Vacate and Set Aside Order, and
to Reopen Case,7 Motion to Vacate and Set Aside Void “Judgment By Court” Entered Oct. 2,
1991 (Exhibit “A”)—John A. Thymes, Shirley R. Thymes v. Cal-West, Trustee, et al. L.A.S.C.
Case No. BC 021493 (the “Motion to Vacate”),8 and Notice of Related Cases.9 The Court found
that the Motions were an improper attempt to circumvent the dismissal of the Debtors’ appeal of
a prior order; that the Motions effectively constituted a request for relief under Civil Rules 59(e)
or 60(b), but that the Debtors had failed to show entitlement to such relief; that the Court lacked
jurisdiction to vacate a judgment entered by the Los Angeles Superior Court on October 16, 1991
(the “State Court Judgment”)10; and that the Debtors’ request for consolidation of this case with
four other allegedly related cases was not warranted because all of the allegedly related cases had
been closed.11

II. Findings and Conclusions
    Reconsideration is “an ‘extraordinary remedy, to be used sparingly in the interests of finality
and conservation of judicial resources.’” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
(internal citation omitted). A motion for reconsideration may not be used “to rehash the same
arguments made the first time or simply express an opinion that the court was wrong.” In re
Greco, 113 B.R. 658, 664 (D. Haw. 1990), aff'd and remanded sub nom. Greco v. Troy Corp.,
952 F.2d 406 (9th Cir. 1991); see also In re Mannie, 299 B.R. 603, 608 (Bankr. N.D. Cal. 2003)
(internal citation omitted) (“A motion to reconsider should not be used ‘to ask the court “to
rethink what the court had already thought through—rightly or wrongly”—or to reiterate
arguments previously raised.’”).
    Debtors’ Motion for Reconsideration merely restates arguments that the Debtors previously
presented in connection with the Motions. The Court considered, and rejected, these arguments
for all the reasons set forth in the Memorandum of Decision. Debtors have failed to show any
grounds for reconsideration of the prior ruling, such as a change in controlling law, newly
discovered evidence, or an error of fact or law in the Memorandum of Decision.
    Debtors reiterate their argument, raised in the Motion to Vacate, that the State Court
Judgment is void and should be vacated as a result of various alleged errors made by the State
Court. As explained in the Memorandum of Decision, under the Rooker-Feldman doctrine, this
Court has “no authority to review the final determinations of a state court in judicial
proceedings.” Gruntz v. County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1078 (9th Cir.
2000). The Motion for Reconsideration, like the Motion to Vacate, is an impermissible attempt
to obtain federal review of the State Court Judgment.
    Debtors contend that the Rooker-Feldman doctrine does not apply, and that this Court does
have jurisdiction to find that the State Court Judgment was void, on the ground that entry of the

6
  A more detailed overview of the prior proceedings in this case is set forth in the Memorandum [Doc. No. 63]
issued by the Bankruptcy Appellate Panel on November 9, 2016 and in the Memorandum of Decision [Doc. No. 74]
issued by this Court. Only those facts relevant to the Motion for Reconsideration are presented here.
7
  Doc. No. 70.
8
  Doc. No. 72.
9
  Doc. No. 71.
10
   An illegible copy of the State Court Judgment is attached to Doc. No. 72 as Ex. A.
11
   See generally Memorandum of Decision at 2–4.
Case 2:88-bk-10553-ER            Doc 81 Filed 03/25/20 Entered 03/25/20 13:23:19          Desc
                                  Main Document Page 3 of 3



State Court Judgment violated the automatic stay. The Debtors’ argument lacks merit. As
explained in the Memorandum of Decision, entry of the State Court Judgment did not violate the
automatic stay because the judgment was entered after the automatic stay had terminated as a
result of the dismissal of this bankruptcy case.12 The Debtors have not presented any facts
showing that this finding was in error.
    The Motion for Reconsideration is replete with allegations that various parties violated the
automatic stay arising in other bankruptcy petitions filed either by the Debtors or entities in
which the Debtors held an interest. Debtors seek relief on account of the stay violations that
allegedly occurred in these other cases. As stated in the Memorandum of Decision, the Court
cannot grant any relief in this case based upon the Debtors’ allegations that stay violations
occurred in connection with other bankruptcy cases.13
    Based upon the foregoing, the Motion for Reconsideration is DENIED. The Court will enter
an order consistent with this Memorandum of Decision.
                                                 ###




          Date: March 25, 2020




12
     Id. at 3.
13
     Id.
